Name: 2006/735/EC: Council Decision of 27 June 2005 concerning the conclusion of the Agreement between the European Community and the Republic of Chile on certain aspects of air services
 Type: Decision
 Subject Matter: international affairs;  European construction;  air and space transport;  America
 Date Published: 2006-10-31; 2007-08-01

 31.10.2006 EN Official Journal of the European Union L 300/53 COUNCIL DECISION of 27 June 2005 concerning the conclusion of the Agreement between the European Community and the Republic of Chile on certain aspects of air services (2006/735/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80, paragraph 2, in conjunction with Article 300(2), first sentence of the first subparagraph thereof and Article 300(3), first subparagraph, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Council has authorised the Commission on 5 June 2003 to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated on behalf of the Community an Agreement with the Republic of Chile on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the abovementioned decision. (3) This Agreement has been signed on behalf of the Community subject to its possible conclusion at a later date. (4) This Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Chile on certain aspects of air services is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision (1). Article 2 The President of the Council is hereby authorised to designate the person empowered to make the notification provided in Article 8(1) of the Agreement. Done at Luxembourg, 27 June 2005. For the Council The President L. LUX (1) See page 46 of this Official Journal.